DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s election of claims #1-21 without traverse in the reply filed on October 12, 2020 is acknowledged.

IDS
 	The IDS document(s) filed on July 17, 2019 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductor having a first portion covered by the interconnection structure and a second portion exposed from the first surface of the interconnection structure” as recited in claims 1 and 16 must be shown or the feature(s) canceled from the claim(s).  Refer to the 35 U.S.C. § 112(b) rejection below.  No new matter should be entered.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claims 1 and 16, it is unclear how the conductor 22c has a first portion covered by the interconnection structure 22 and a second portion exposed from the first surface of the interconnection structure in elected FIGS. 3C/3D/5B.  In elected FIGS. 3C/3D/5B, no portion of the conductor 22c is covered by the interconnection structure 22 because an entirety of the conductor is formed above a top surface of the interconnection structure.  Additionally, it is unclear what is meant by “exposed from”.  Did Applicant intend “not exposed to” to contrast with the non-elected embodiment of FIGS. 3A/3B wherein the conductor 22c penetrates into the interconnection structure 22?  Applicant’s specification does not clarify these issues.

No Prior Art Applied
 	No prior art has been applied in view of the confusing and unclear claim language in claims 1 and 16.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829